Title: To Thomas Jefferson from William John Coffee, 20 December 1824
From: Coffee, William John
To: Jefferson, Thomas


Honourbl Sir
New York.
Decmb 20. 24
Sir you wish to know when you are to have the ornaments for the Rotunda; I answer that they are all finished, and only wait the Packing and Enshipment, to be on the way for your institutionno time shall be lost on my part to get them under way and then the risk of the seas must be yours the Last was mine and I Insured them.I do not see any necessary directions to your People unless it is to say I think it will be proper to use round headed Screws for the purpose of Geting them up (a kind of lock screw I mean thus [GRAPHIC IN MANUSCRIPT]) my reson is the less likelyhood of Spliting the Rose,—If other are used the heads must be filed off on the sideThey are very hard and will be found to last as long as any Part of the Building this much I may Ventur to say in their behalf. You Order was for 330 wanted and 15 over to meet Chances I have made 350 but shall Pack 355 to meet any small lose by Conveyance which I do not fear as I shall take the same Plan of Packing as before. in a few day I shall do my self the Pleasure of writing to you again Inclosing to you and to mr Brockenbro Bills of LadingTill then I hope you will be Pleased to Accept my best of wishes and EsteemW. J. CoffeeI have in contemplation to Commenc a small manufactory of Tiles to Cover the Tops of houses and other Buildings as I know your Judgment to be of the first order I have Presumed to Communicate my Ideas to you beging your goodness to give me your Opinion. My Plan is to make flat tiles of good Clay and Composition—18 Inches Long 8 Inches wide to be in weight eaquel to slate and nearly in hardness to be in Coulour either red white or Dark as may be thought necessary Inough—they will come at about 19 Dollars to Thousand at the manufactory—300 of which will cover a Square of Roof and make a very Hanson Roof nothing New in the Plan—in the old world only now learn which —you have seen this thing so often and when you think of it I think you will say I wonder why flat tiles have not been Introduced. Slate Costs in this City from 9 to 10 Dollars In Square Shingles you know are Very hard few fine and will not Last  the time Tin Costs about 13 Dollars In Square I believe tiles will not Cost over 6 Dollars 25 Cents—Pan tiles are made and in much use but Cost 30 Dollars for Thousand are heavy and form a very unpleasant roof to look and will not cover so much in the same Number of tiles as flat tiles